Case 8:14-cv-00001-JVS-ADS Document 178 Filed 03/11/19 Page 1 of 16 Page ID #:4172



     1   Joseph R. Re (SBN 134479)
         joe.re@knobbe.com
     2   Stephen C. Jensen (SBN 149894)
         steve.jensen@knobbe.com
     3   Benjamin A. Katzenellenbogen (SBN 208527)
         ben.katzenellenbogen@knobbe.com
     4   Stephen W. Larson (SBN 240844)
         stephen.larson@knobbe.com
     5   KNOBBE, MARTENS, OLSON & BEAR, LLP
         2040 Main Street, Fourteenth Floor
     6   Irvine, CA 92614
         Phone: (949) 760-0404
     7   Fax: (949) 760-9502
     8   Adam B. Powell (SBN 272725)
         adam.powell@knobbe.com
     9   KNOBBE, MARTENS, OLSON & BEAR, LLP
         12790 El Camino Real
    10   San Diego, CA 92130
         Phone: (858) 707-4000
    11   Fax: (858) 707- 4001
    12   Attorneys for Defendants
         MASIMO CORPORATION and
    13   MASIMO AMERICAS, INC.
    14
    15
    16                  IN THE UNITED STATES DISTRICT COURT
    17               FOR THE CENTRAL DISTRICT OF CALIFORNIA
    18   PHYSICIANS HEALTHSOURCE,              )   Case No. 8:14-cv-00001 JVS (ADSx)
         INC.,                                 )
    19                                         )   Hon. Judge James V. Selna
                     Plaintiff,                )
    20                                         )   MASIMO’S OPPOSITION TO
               v.                              )   PLAINTIFF’S MOTION TO
    21                                         )   AMEND DEADLINE TO FILE
         MASIMO CORPORATION, et al.            )   MOTION FOR CLASS
    22                                         )   CERTIFICATION
                     Defendants.               )
    23                                         )   HEARING:
                                               )   Date: April 1, 2019
    24                                         )
                                               )   Time: 1:30 p.m.
    25                                         )   Ctrm: 10C
                                               )
    26
    27
    28
Case 8:14-cv-00001-JVS-ADS Document 178 Filed 03/11/19 Page 2 of 16 Page ID #:4173



     1                                       TABLE OF CONTENTS
     2                                                                                                             Page No.
     3
     4   I.     INTRODUCTION ..................................................................................... 1 
     5   II.    STATEMENT OF FACTS........................................................................ 1 
     6          A.      Masimo Diligently Sought A Protective Order And
                        Promptly Produced Its Confidential Information ........................... 1 
     7
                B.      Because PHI Never Moved to Compel Discovery
     8                  Beyond Exhibit A, Masimo Sought Resolution Of That
                        Issue ................................................................................................ 3 
     9
                C.      Masimo Did Not Refuse To Provide Witnesses For
    10                  Depositions...................................................................................... 4 
    11   III.   PHI IS NOT ENTITLED TO AN EXTENSION...................................... 4 
    12          A.      PHI Failed To Establish It Cannot Reasonably Meet The
    13                  Deadline .......................................................................................... 5 
    14          B.      PHI Has Not Established Diligence ................................................ 6 
    15                  1.        PHI Did Not Diligently Pursue Discovery From
                                  Masimo ................................................................................. 6 
    16
                                  a.        PHI Obstructed Entry Of A Protective Order ............ 6 
    17
                                  b.        PHI’s “Masimo’s Premise” Argument Is
    18                                      Baseless ...................................................................... 7 
    19                            c.        PHI Did Not Diligently Seek Discovery
                                            Beyond Exhibit A ....................................................... 8 
    20
                                  d.        Masimo Did Not “Cancel” Scheduled
    21                                      Depositions ................................................................. 9 
    22                  2.        PHI Does Not Need Time To Pursue Discovery
    23                            From Odyssey ....................................................................... 9 

    24                  3.        PHI Did Not Diligently Pursue Discovery From
                                  USAD ................................................................................. 11 
    25
                C.      PHI’s Proposed Schedule Is Unworkable And Prejudices
    26                  Masimo.......................................................................................... 11 
    27          D.      The Rule 15 Factors Also Weigh Against Amendment ............... 12 
    28   IV.    CONCLUSION ....................................................................................... 13
                                                                 -i-
Case 8:14-cv-00001-JVS-ADS Document 178 Filed 03/11/19 Page 3 of 16 Page ID #:4174



     1                                       TABLE OF AUTHORITIES
     2                                                                                                       Page No(s).
     3   Ayers v. Sheetz, Inc.,
            No. 3:11-CV-00434, 2012 WL 5331555
     4      (S.D.W. Va. Oct. 26, 2012) .......................................................................... 10
     5   Benge v. Ryan,
     6     154 F. Supp. 3d 857 (D. Ariz. 2016) .............................................................. 5

     7   Creative Montessori Learning Ctrs. v. Ashford Gear LLC,
            662 F.3d 913 (7th Cir. 2011) .......................................................................... 2
     8
         First Fin. Sec., Inc. v. Freedom Equity Grp., LLC,
     9      No. 15-cv-1893, HRL, 2016 WL 5870218
            (N.D. Cal. Oct. 7, 2016) ............................................................................... 10
    10
         Johnson v. Mammoth Recreations, Inc.,
    11      975 F.2d 604 (9th Cir. 1992) .................................................................... 4, 11
    12   Nguyen v. Biter,
    13     No. 1:11-cv-00809-AWL-SKO (PC), 2015 WL 366935
           (E.D. Cal. Jan. 27, 2015) ................................................................................ 5
    14
         Physicians Healthsource, Inc. v. Allscripts Health Sols., Inc.,
    15     No. 12 C 3233, 2017 WL 4682734 (N.D. Ill. Oct. 18, 2017) ........................ 2
    16   Reliable Money Order, Inc. v. McKnight Sales Co., Inc.,
            704 F.3d 489 (7th Cir. 2013) .......................................................................... 2
    17
                                                OTHER AUTHORITIES
    18
    19   Fed. R. Civ. P. 16................................................................................................. 4
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                                  -ii-
Case 8:14-cv-00001-JVS-ADS Document 178 Filed 03/11/19 Page 4 of 16 Page ID #:4175



     1         Defendants    Masimo     Corporation    and   Masimo     Americas,    Inc.
     2   (collectively, “Masimo”) respectfully submit this Opposition to the Motion of
     3   Plaintiff Physicians Healthsource, Inc. (“PHI”) to Amend Deadline to File
     4   Motion for Class Certification from April 8 to June 7, 2019. (Dkt. 169.)
     5                                I. INTRODUCTION
     6         PHI has not demonstrated “good cause” to extend the deadline to file its
     7   Motion for Class Certification as set forth in Scheduling Order. PHI fails to
     8   explain why it cannot meet the current deadline. It identifies no specific facts
     9   that it needs to obtain in discovery before moving for class certification. PHI
    10   also does not establish its diligence. PHI suggests it needs more time to pursue
    11   discovery from third parties Odyssey and USAD.            But Odyssey has no
    12   responsive information and USAD has already produced the information it has.
    13         PHI accuses Masimo of delaying discovery. That is not true. Masimo
    14   has been proactively trying to move discovery forward.           Further, PHI’s
    15   proposed schedule would unfairly prejudice Masimo by preventing Masimo
    16   from having sufficient time to conduct expert discovery or prepare for trial.
    17   Thus, the Court should deny PHI’s Motion.
    18                           II. STATEMENT OF FACTS
    19         PHI’s accusation that Masimo delayed ignores the record and its own
    20   failure to proceed diligently. In June 2018, Masimo informed PHI that Masimo
    21   would: 1) produce its confidential information only after entry of a protective
    22   order, and 2) limit discovery to the alleged faxes attached to the Complaint as
    23   Exhibit A. (Dkt. 117, Ex. 3 at 9.) PHI never moved to compel on either issue
    24   and thus Masimo eventually had to bring both issues to the Court’s attention.
    25   A.    Masimo Diligently Sought A Protective Order And Promptly
    26         Produced Its Confidential Information
    27         Masimo was reluctant to produce confidential information before the
    28   Court entered a protective order because PHI’s counsel, Anderson + Wanca
                                               -1-
Case 8:14-cv-00001-JVS-ADS Document 178 Filed 03/11/19 Page 5 of 16 Page ID #:4176



     1   (“A+W”), has a documented history of misusing confidential discovery. See,
     2   e.g., Reliable Money Order, Inc. v. McKnight Sales Co., Inc., 704 F.3d 489,
     3   491–93 (7th Cir. 2013) (despite promising to keep information confidential and
     4   limit its use for only that case, A+W used the information to solicit new clients
     5   and file “over one hundred putative class actions under the Act, all rooted in
     6   data recovered from” the information produced in discovery); Creative
     7   Montessori Learning Ctrs. v. Ashford Gear LLC, 662 F.3d 913, 917 (7th Cir.
     8   2011) (A+W “demonstrated a lack of integrity”); Physicians Healthsource, Inc.
     9   v. Allscripts Health Sols., Inc., No. 12 C 3233, 2017 WL 4682734, at *10 (N.D.
    10   Ill. Oct. 18, 2017) (reviewing decisions that “found the conduct of Anderson +
    11   Wanca unethical”).
    12         From June through September 2018, Masimo conferred with PHI on an
    13   appropriate protective order. (Dkt. 96 ¶ 2.) When the parties could not agree on
    14   certain terms, Masimo proposed the parties exchange their respective arguments
    15   on September 19 and file a joint motion for protective order on September 21.
    16   (Id., Ex. 8.) PHI did not respond. Thus, Masimo requested a conference of
    17   counsel within 10 days as provided in the Local Rules. (Id., Exs. 9-11.) When
    18   PHI refused, Masimo filed a motion for protective order without a joint
    19   stipulation. (Dkt. 95 at 3-4.) PHI opposed, arguing Masimo should have waited
    20   for PHI to participate in additional conferences with Masimo. (Dkt. 102 at 7.)
    21         After Masimo filed its motion, this Court assigned Magistrate Judge
    22   Spaeth to the case. (Dkt. 98.) At the hearing, Judge Spaeth asked the parties to
    23   prepare a new draft protective order according to her model. (Dkt. 117-1, Ex.
    24   20 at 87:17-88:2.)    Masimo prepared a revised version, initiated another
    25   conference of counsel, and filed a request for informal dispute resolution under
    26   Judge Spaeth’s Procedures. (See Dkt. 114.) Judge Spaeth agreed with Masimo
    27   on virtually every issue and, on December 21, 2018, entered the Protective
    28   Order. (Dkt. 123.)
                                                -2-
Case 8:14-cv-00001-JVS-ADS Document 178 Filed 03/11/19 Page 6 of 16 Page ID #:4177



     1         On January 8, 2019, Masimo produced its confidential documents relating
     2   to Exhibit A and, eight days later, supplemented its interrogatory responses to
     3   include confidential information relating to Exhibit A.         (Declaration of
     4   Benjamin A. Katzenellenbogen (“Katz. Decl.”), Ex. 5 at 2.)
     5   B.    Because PHI Never Moved to Compel Discovery Beyond Exhibit A,
     6         Masimo Sought Resolution Of That Issue
     7         Since June, 2018, Masimo objected to PHI’s requests for discovery about
     8   faxes beyond Exhibit A. (Dkt. 96, Ex. 3.) Masimo made that objection in good
     9   faith based on case law this Court later characterized as “directly on point.”
    10   (See Dkt. 168 at 6 (citing St. Louis Heart Ctr., Inc. v. Nomax, Inc., 4:15cv517
    11   RLW, 2015 WL 9451046, at *2 (E.D. Mo. Dec. 23, 2015)).) PHI never moved
    12   to compel. Thus, Masimo eventually had to raise the issue with the Court.
    13         Masimo initially asked the Court to address the scope of discovery in the
    14   motion for protective order discussed above. (Dkt. 95 at 11.) At the hearing,
    15   Judge Spaeth instructed the parties to refile the motion based on specific
    16   discovery requests. (Dkt. 117, Ex. 20 at 88-89.) Thus, Masimo filed a new
    17   motion for protective order based on PHI’s discovery requests seeking
    18   information beyond Exhibit A and to quash discovery served on third parties
    19   seeking the same information. (Dkt. 116.) On January 4, 2019, the Magistrate
    20   denied both aspects of Masimo’s motion. (Dkt. 126.) Masimo sought review
    21   under Rule 72(a).1 (Dkt. 139.)
    22         On February 27, 2019, this Court reviewed the Judge Spaeth’s Order and
    23   granted Masimo’s request to set aside the portion of the Order that applied to
    24   Masimo because it was “contrary to law.” (See Dkt. 168 at 6.) However, the
    25         1
                 PHI argues Masimo should have moved to stay Judge Spaeth’s Order.
    26   (Dkt. 169 at 6.) A motion to stay was unnecessary because the order granted
         PHI no affirmative relief. (See Dkt. 126.) PHI complains that Masimo did not
    27   inform third parties that it had not moved to stay the Order, but PHI was free to
         communicate that point if PHI thought it was relevant.
    28
                                                -3-
Case 8:14-cv-00001-JVS-ADS Document 178 Filed 03/11/19 Page 7 of 16 Page ID #:4178



     1   Court affirmed with respect to the third-party discovery. (Id. at 10.) Based on
     2   the Court’s analysis, Masimo promptly produced documents beyond those
     3   relating to Exhibit A on March 5, even though PHI never obtained an order
     4   compelling Masimo to produce anything. (Katz. Decl., Ex. 5 at 2.)
     5   C.    Masimo Did Not Refuse To Provide Witnesses For Depositions
     6         In July, PHI asked to depose Masimo employee Shanta Fisher in August
     7   2018. (Katz. Decl., Ex. 1.) Because PHI refused to agree to a protective order,
     8   however, Masimo had not yet produced confidential information. (Id.) Masimo
     9   explained that PHI could depose Fisher, but only once, and suggested PHI wait
    10   until after Masimo produced its confidential information. (Id.)
    11         PHI withdrew its deposition notice and did nothing until January, when it
    12   falsely accused Masimo of attempting to prevent Fisher’s deposition. (Id., Ex.
    13   2.) Masimo maintained that PHI was free to depose Fisher anytime, but only
    14   once. (Id., Ex. 3.) PHI unilaterally noticed the depositions of Fisher and three
    15   former Masimo employees for late February. (Dkt. 169-1, Ex. D.) Masimo has
    16   since provided dates for all witnesses. (Katz. Decl., Ex. 5.)
    17               III. PHI IS NOT ENTITLED TO AN EXTENSION
    18         A scheduling order may be modified “only for good cause and with the
    19   judge’s consent.” Fed. R. Civ. P. 16(b)(4). “Rule 16(b)’s ‘good cause’ standard
    20   primarily considers the diligence of the party seeking the amendment.” Johnson
    21   v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).            The
    22   scheduling order may be modified only if deadlines “cannot reasonably be met
    23   despite the diligence of the party seeking the extension.” Id. “Although the
    24   existence or degree of prejudice to the party opposing the modification might
    25   supply additional reasons to deny a motion, the focus of the inquiry is upon the
    26   moving party’s reasons for seeking modification.” Id. “If that party was not
    27   diligent, the inquiry should end.” Id.
    28   ///
                                                  -4-
Case 8:14-cv-00001-JVS-ADS Document 178 Filed 03/11/19 Page 8 of 16 Page ID #:4179



     1         Here, PHI fails to establish “good cause” to modify the scheduling order
     2   for three reasons. First, PHI fails to explain why it cannot meet the current
     3   deadline to seek class certification. Second, PHI does not establish that it acted
     4   diligently. Third, PHI’s requested extension would prejudice Masimo.
     5   A.    PHI Failed To Establish It Cannot Reasonably Meet The Deadline
     6         PHI failed to establish it cannot meet the current deadline. Nor could PHI
     7   make such a showing, particularly because the Court recently extended the
     8   class-certification deadline by two months. (See Dkt. 141.)
     9         PHI asserts it needs three categories of information, “the USAD subpoena
    10   response, the ‘fax leads’ from Masimo, and depositions of [four Masimo
    11   witnesses] prior to filing its Motion for Class Certification.” (Dkt. 169 at 8:19-
    12   22.) PHI does not explain why it needs this information. That failure prevents
    13   the Court from evaluating whether the information is necessary and whether
    14   PHI diligently sought it.     PHI’s “general desire to continue engaging in
    15   discovery does not provide good cause.” See Nguyen v. Biter, No. 1:11-cv-
    16   00809-AWL-SKO (PC), 2015 WL 366935, at *6 (E.D. Cal. Jan. 27, 2015);
    17   Wright & Miller: Federal Practice and Procedure § 1522.2 (“A party’s assertion
    18   that further discovery is needed, without more, will not suffice”); Benge v.
    19   Ryan, 154 F. Supp. 3d 857, 862 n.2 (D. Ariz. 2016).
    20         Moreover, PHI will have all the information it claims to need. First,
    21   USAD already produced documents responsive to the subpoena. (Katz. Decl.,
    22   Ex. 4.) Second, Masimo offered dates for depositions of all four witnesses.
    23   (Id., Ex. 5.) Third, Masimo searched for the “fax leads” that PHI first identified
    24   on February 13, and produced everything it found. (Id.) Accordingly, the Court
    25   should deny PHI’s Motion because PHI failed to explain why it cannot meet the
    26   present deadline.
    27   ///
    28   ///
                                                -5-
Case 8:14-cv-00001-JVS-ADS Document 178 Filed 03/11/19 Page 9 of 16 Page ID #:4180



     1   B.    PHI Has Not Established Diligence
     2         The Court should also deny PHI’s Motion because PHI has not been
     3   diligent. PHI argues it was diligent in pursuing discovery from Masimo and
     4   third parties Odyssey and USAD. (Dkt. 169 at 2:25-4:10.) That is not true.
     5         1.       PHI Did Not Diligently Pursue Discovery From Masimo
     6                  a.     PHI Obstructed Entry Of A Protective Order
     7         PHI falsely asserts that “Masimo has sought to impede Plaintiff’s ability
     8   to obtain discovery necessary to support its Motion for Class Certification.” (Id.
     9   at 4:14-16.)        To the contrary, PHI prevented Masimo from producing
    10   confidential information by refusing a reasonable protective order.
    11         In June 2018, Masimo objected to PHI’s discovery requests on the basis
    12   of confidentiality and stated it would not produce confidential information until
    13   the Court entered a protective order. (See Dkt. 117, Ex. 3 at 9.) Masimo could
    14   not rely on a mere promise by PHI’s counsel to keep information confidential
    15   because A+W had previously disregarded such promises. (See Section II.A.,
    16   supra.)
    17         Despite Masimo’s offer to produce confidential discovery as soon as the
    18   Court entered a Protective Order, PHI did not seek a protective order or move to
    19   compel to overcome Masimo’s confidentiality objections. Instead, PHI actively
    20   delayed entry of a protective order. (See Section II.A., supra.) It took Masimo
    21   nearly six months to obtain one. (Id.) If PHI had agreed to the reasonable
    22   protections Masimo sought, or even cooperated with Masimo in raising the
    23   issues with the Court, Masimo could have started producing confidential
    24   information months earlier.      Masimo acted diligently, and PHI’s refusal to
    25   participate in obtaining a joint protective order is the antithesis of diligence.
    26         PHI also implies that, by asking the Court to rule on the scope of
    27   discovery, Masimo delayed production of confidential documents from Masimo
    28   and SK&A. (See Dkt. 169 at 5:23-6:1, 8:6-11.) That is not true. Masimo and
                                                  -6-
Case 8:14-cv-00001-JVS-ADS Document 178 Filed 03/11/19 Page 10 of 16 Page ID
                                 #:4181


   1   SK&A produced confidential information because the Protective Order had
   2   finally been entered. Indeed, at the January 2 hearing, Masimo explained that it
   3   had produced non-confidential documents and was preparing to produce
   4   confidential documents because the Court recently entered the Protective Order.
   5   (Dkt. 140, Ex. 1 at 11:20-25.)         On January 8, Masimo produced those
   6   documents and supplemented its interrogatory responses with confidential
   7   information days later. (Dkt. 169-1 ¶ 6.) On January 19, SK&A produced its
   8   confidential information. (Id. ¶ 7.)
   9                b.      PHI’s “Masimo’s Premise” Argument Is Baseless
  10         PHI’s primary argument appears to be its assertions regarding “Masimo’s
  11   Premise,” which PHI defines as “fax advertisements exist separate and apart
  12   from the two faxes Plaintiff alleges Masimo sent to it.” (See Dkt. 169 at 3:3-9,
  13   4:22-5:22, 7:2-21; 9:4-7.) PHI asserts it was prejudiced because PHI now
  14   believes “Masimo’s Premise” is not true. This argument makes no sense for a
  15   number of reasons.
  16         First, “Masimo’s Premise” was always true.         Masimo objected and
  17   repeatedly told PHI it was limiting discovery to information concerning Exhibit
  18   A. (Dkt. 96, Ex. 3.) Consistent with its objection, Masimo produced discovery
  19   regarding entities who may have received Exhibit A, but did not originally
  20   produce discovery concerning information beyond Exhibit A. (See id.). Again,
  21   PHI never moved to compel to overcome Masimo’s objections.
  22         Second, after PHI first raised this argument, Masimo unequivocally
  23   represented that “Masimo has confirmed the understanding it expressed at the
  24   hearing that . . . Masimo has additional potentially responsive documents.”
  25   (Dkt. 165.) PHI never explains its alleged belief that no such documents exist
  26   after Masimo made that statement. (See Dkt. 169 at 7:11-21.)
  27         Third, Masimo has now produced discovery beyond Exhibit A, which
  28   again confirms that “Masimo’s Premise” is true. PHI argues that Masimo
                                               -7-
Case 8:14-cv-00001-JVS-ADS Document 178 Filed 03/11/19 Page 11 of 16 Page ID
                                 #:4182


   1   delayed and PHI suffered prejudice since June 2018 “[i]f it ultimately turns out
   2   Masimo’s Premise is false.” (Id. at 3:7-9; 9:4-6.) Because “Masimo’s Premise”
   3   was indisputably true, PHI suffered no prejudice and Masimo did not delay this
   4   case. Indeed, PHI concedes that, “but for” the alleged falsity of “Masimo’s
   5   Premise,” PHI would not have grounds to amend the scheduling order. (Id. at
   6   8:21-24). Because “Masimo’s Premise” is indisputably true, PHI effectively
   7   concedes it has no basis for seeking to amend the schedule. This should resolve
   8   PHI’s Motion.
   9                c.     PHI Did Not Diligently Seek Discovery Beyond Exhibit A
  10         The timing of Masimo’s production of documents beyond Exhibit A
  11   cannot provide “good cause” because PHI did not diligently pursue discovery
  12   beyond Exhibit A. PHI concedes that Masimo consistently and unequivocally
  13   objected that “Plaintiff’s discovery needed to be limited to the two faxes
  14   Plaintiff alleges Masimo sent to it.” (Id. at 3:1-7.) Masimo made its objection
  15   in good faith based on case law limiting discovery to faxes the plaintiff claimed
  16   to have received. (See Dkt. 168 at 6.) Although this Court ultimately disagreed
  17   on the scope of discovery, there was nothing improper or unreasonable about
  18   Masimo’s objection.
  19         In the nine months that followed Masimo’s objection, PHI never moved
  20   to compel. The only reason the scope of discovery ever came before the Court
  21   was because Masimo raised the issue. (See Dkt. 95 at 11; Dkt. 116 at 1; Dkt.
  22   139 at 1.) Masimo could have stood on its good-faith objections and waited for
  23   PHI to move to compel. Instead, Masimo proactively brought the issue to the
  24   Court’s attention. PHI cannot credibly claim to have been diligent when it did
  25   nothing to obtain this information and was content to litigate this case without it.
  26         PHI’s failure to move to compel shows PHI thought this information was
  27   not important to class certification. If the information was important to PHI,
  28   then PHI’s nine-month failure to move to compel shows PHI was not diligent.
                                               -8-
Case 8:14-cv-00001-JVS-ADS Document 178 Filed 03/11/19 Page 12 of 16 Page ID
                                 #:4183


   1   Regardless, Masimo has produced its non-Exhibit A information. (See Katz.
   2   Decl., Ex. 5.)
   3                d.     Masimo Did Not “Cancel” Scheduled Depositions
   4         PHI’s claim that Masimo “unilaterally cancelled” four depositions
   5   “without explanation” is not true. (See Dkt. 169 at 6:11-13.) As addressed
   6   above, Masimo consistently told PHI it would allow PHI to depose Masimo
   7   witnesses only once, and would not allow depositions both before and after
   8   receiving documents from Masimo. (See Section II.C, supra.) PHI also noticed
   9   dates without coordinating with Masimo or even asking if the witnesses were
  10   Masimo employees. (Id.) Moreover, because three of the witnesses PHI seeks
  11   to depose are not Masimo’s employees, PHI’s deposition notices were
  12   ineffective as to those witnesses and there were no depositions to “cancel.”
  13         2.     PHI Does Not Need Time To Pursue Discovery From Odyssey
  14         PHI argues it diligently pursued discovery from Odyssey. (Dkt. 169 at 3-
  15   4.) As a preliminary matter, PHI represents to the Court that Odyssey is “the
  16   sub-contractor engaged by Masimo for the purpose of sending the faxes at issue
  17   in this matter . . ..” (Id. at 3.) PHI tellingly provides no support for this
  18   assertion. Regardless, PHI did not diligently seek discovery from Odyssey.
  19   PHI served a subpoena on Odyssey on October 2, 2018, and never moved to
  20   enforce it. (Id. at 3:10-12.)
  21         PHI also does not claim it needs more time to take discovery from
  22   Odyssey. Nor could it. PHI asserts that, before PHI served its subpoena,
  23   Odyssey was the victim of a cyber-attack and has no potentially responsive
  24   information. (See id. at 3:18-24.) Thus, no amount of additional time would
  25   provide PHI with more information from Odyssey.
  26         PHI appears to accuse Masimo of being responsible for Odyssey’s lack of
  27   documents. (See id. at 3:10-4:5.) As support, PHI refers to a declaration it
  28   obtained from Odyssey’s CEO, Mr. Lokaisingh. (Dkt. 169-2 at 2.) PHI asserts
                                              -9-
Case 8:14-cv-00001-JVS-ADS Document 178 Filed 03/11/19 Page 13 of 16 Page ID
                                 #:4184


   1   that Lokaisingh “explained that ‘[p]rior to September 21, 2018, Odyssey’s
   2   custom and practice was to retain all transmission logs, fax images, and billing
   3   records’ and ‘Odyssey would have been able to provide responsive documents
   4   to Plaintiff’s subpoena.’” (Dkt. 169 at 3:21-24.) PHI then asserts that “[a]t no
   5   time did Odyssey receive a preservation letter from Masimo.” (Id. at 4:4-5.)
   6         PHI cites no authority holding that Masimo had an obligation to send
   7   Odyssey a preservation letter and no evidence that Masimo had control over
   8   Odyssey. A party has no obligation to preserve documents from third parties
   9   over which it has no control. See Ayers v. Sheetz, Inc., No. 3:11-CV-00434,
  10   2012 WL 5331555, at *1 (S.D.W. Va. Oct. 26, 2012); see also First Fin. Sec.,
  11   Inc. v. Freedom Equity Grp., LLC, No. 15-cv-1893, HRL, 2016 WL 5870218, at
  12   *4 (N.D. Cal. Oct. 7, 2016) (declining to impose sanctions where a party’s
  13   phone company destroyed records in the ordinary course of business).
  14         Further, PHI’s arguments are misleading. Lokaisingh joined Odyssey in
  15   2017 and has no knowledge of what documents Odyssey may have retained or
  16   discarded before PHI filed this lawsuit in 2014. (Supp. Lokaisingh Decl., ¶ 1.)
  17   However, since at least 2017 when he joined Odyssey, Odyssey’s practice has
  18   been to retain for only one year the type of documents PHI sought in its
  19   subpoena. (Id. ¶ 4.) Lokaisingh “did not intend [his prior] statement to suggest
  20   that, prior to September 21, 2018, Odyssey had, or was likely to have had,
  21   documents responsive to Plaintiff’s subpoena.” (Id. ¶ 7.) Rather, he “meant
  22   that, prior to September 21, 2018, Odyssey would have been able to search its
  23   records[,]” whereas after September 22, 2018, “Odyssey no longer had any
  24   records to search.” (Id. ¶ 6.)
  25         PHI knows that its arguments are misleading. In discussing the first
  26   declaration with PHI’s counsel, Lokaisingh “made it clear to him that it is
  27   unlikely Odyssey would have had any documents responsive to Plaintiff’s
  28   subpoena as of September 21, 2018, because of the document retention policies
                                             -10-
Case 8:14-cv-00001-JVS-ADS Document 178 Filed 03/11/19 Page 14 of 16 Page ID
                                 #:4185


   1   Odyssey had in place since I joined the company in 2017.” (Id. ¶ 9.) Thus, PHI
   2   had no good-faith basis to even imply that Odyssey would have had responsive
   3   documents but-for the cyber-attack in 2018.
   4         3.    PHI Did Not Diligently Pursue Discovery From USAD
   5         PHI also argues it diligently sought discovery from a telecommunications
   6   company called USAD. (See Dkt. 169 at 4:6-10.) But PHI just served its
   7   USAD subpoena on March 1, 2019. (Id. at 4:6-7.) PHI does not explain why it
   8   waited until March to serve this subpoena. (See id.) PHI implies it learned of
   9   USAD from Lokaisingh. (See id. at 4:1-4.) If that were true, then PHI could
  10   not have been diligent. PHI could have learned about USAD months earlier by
  11   calling Lokaisingh—which is apparently how PHI learned of USAD in
  12   February.   If USAD’s identity were relevant to class certification, PHI’s
  13   decision to wait until the end of February to ask Lokaisingh for that information
  14   would not be diligent.
  15         Regardless, USAD already produced its responsive documents.           (See
  16   Katz. Decl, Ex. 4.) PHI does not identify any further information it needs from
  17   USAD to seek class certification. Thus, in addition to not being diligent, PHI
  18   has not established it needs more time to take discovery from USAD.
  19   C.    PHI’s Proposed Schedule Is Unworkable And Prejudices Masimo
  20         PHI requests to continue the deadline to seek class certification without
  21   changing other dates. That request would compress the schedule and unfairly
  22   prejudice Masimo. This is an additional reason why PHI has not established
  23   “good cause.” See Johnson, 975 F.2d at 609.
  24         The initial schedule provided five months to complete expert discovery
  25   after the deadline to seek class certification. (See Dkt. 65.) At PHI’s request,
  26   Masimo recently agreed to extend the deadline for PHI to seek class
  27   certification by two months. (Dkt. 141.) As a result, the current schedule is
  28   already very compressed. Fact and expert discovery are scheduled to close in
                                             -11-
Case 8:14-cv-00001-JVS-ADS Document 178 Filed 03/11/19 Page 15 of 16 Page ID
                                 #:4186


   1   early July, only three months after PHI’s deadline for seeking class certification.
   2   (See Dkt. 65, 141.) That already limits the parties’ ability to conduct merits
   3   discovery after the Court rules on class certification. Based on PHI’s April 8
   4   deadline, the hearing on class certification will be May 27 or later. (See Dkt.
   5   141.) However, under the current schedule, the parties are at least likely to
   6   know whether this case will proceed as an individual or class action before
   7   expert discovery closes on July 1.
   8         Under PHI’s new proposal, PHI would not file its motion for class
   9   certification until June 7. The hearing could be no earlier than July 29, nearly
  10   one month after expert discovery closes. Moreover, the hearing would be only
  11   two weeks before the last day to file motions, and two months before pretrial
  12   filings begin on September 23. That leaves little time for this Court to rule on
  13   class certification and gives the parties insufficient time to assess the impact of
  14   the Court’s ruling before trial.
  15   D.    The Rule 15 Factors Also Weigh Against Amendment
  16         PHI acknowledges that “undue delay,” “bad faith,” and “prejudice to the
  17   opposing party” all weigh against allowing amendment even under the more
  18   liberal standards of Rule 15(a). (Dkt. 169 at 7:23-26.)
  19         As discussed, PHI unduly delayed. PHI delayed entry of the Protective
  20   Order, which delayed Masimo and SK&A from producing confidential
  21   information. PHI also never sought to compel production of the confidential
  22   information, or compel discovery beyond Exhibit A.
  23         PHI’s arguments regarding “Masimo’s Premise” are not made in good
  24   faith as PHI has always known that Masimo had documents beyond Exhibit A.
  25   PHI’s characterizations of Odyssey’s document retention policies and the
  26   current CEO’s knowledge are also made in bad faith in view of what the current
  27   CEO told PHI’s counsel.
  28   ///
                                              -12-
Case 8:14-cv-00001-JVS-ADS Document 178 Filed 03/11/19 Page 16 of 16 Page ID
                                 #:4187


   1              Finally, as discussed above, PHI’s proposed schedule would unfairly
   2   prejudice Masimo because it would not allow Masimo sufficient time to conduct
   3   merits and expert discovery, or prepare for trial.
   4                                   IV. CONCLUSION
   5              For all the reasons discussed above, Masimo respectfully requests the
   6   Court deny Plaintiff’s Motion.
   7                                    Respectfully submitted,
   8
                                        KNOBBE, MARTENS, OLSON & BEAR, LLP
   9
  10   Dated: March 11, 2019            By: /s/ Joseph R. Re
                                           Joseph R. Re
  11                                       Stephen C. Jensen
                                           Benjamin A. Katzenellenbogen
  12                                       Stephen Larson
                                           Adam B. Powell
  13
                                         Attorneys for Defendants
  14                                     MASIMO CORPORATION and
                                         MASIMO AMERICAS, INC.
  15
       30070084
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               -13-
